The Disciplinary Review Board having filed with the Court its decision in DRB 16-383, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent) that JOHN J. MURRAY, JR. , of SOUTH AMBOY , who was admitted to the bar of this State in 1998, should be reprimanded for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 1.15(d) (recordkeeping violations;
And good cause appearing;
It is ORDERED that JOHN J. MURRAY, JR. , is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *973expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.